I consider it a signal honor that it is I who today express to you, Mr. President, on behalf of the Government and people of Mexico, our sincerest congratulations on your election by the General Assembly to guide the work of its thirty-first session. The several years during which we have both been Permanent Representatives of our respective countries to the United Nations have enabled me to assess your exceptional qualities, which not only explain but also fully justify the well-deserved and honorable distinction conferred upon you by the international community.
5.	I also wish to place on record our appreciation for the contribution made to our Organization by Mr. Gaston Thorn, the Prime Minister of Luxembourg, when he was President of the thirtieth session.
6.	Lastly, I should like to say to the two Presidents-the outgoing and the present-that we attach special significance to the statements made by them at the opening meeting of this session on several specific aspects. Because of their true vision, correct approach and bold analysis those two statements should be die subject of serious meditation and should serve as a point of departure for deliberations and action in the Assembly with respect to some of the problems dealt with in them.
7.	I believe that it can be said without fear of contradiction that the method followed in the statements made year after year in the general debate in the main offer two possibilities: that of speakers who strive to touch, even though fleetingly, on a large number of the more than 100 agenda items, and that of those who prefer to be more thorough, rather than cover a broad field, and concentrate on a review of the items to which their respective Governments attach more importance.
8.	May I state at the outset that on this occasion I shall not follow either of those two procedures; so that when items come up for consideration, whether in the plenary Assembly or in the Main Committees, a statement of Mexico's position will be made on those items.
9.	The reason is that within two short months the six-year period of Mexican administration under President Luis Echeverria Alvarez will come to an end; and, on 1 December, we shall start, on the constitutional mandate of his people, the six-year period to be presided over by President elect Jose Lopez Portillo.
10.	Given the existing parallelism between the purposes of the United Nations Charter and those of the six-year government period which is about to come to an end in my country, as well as because of the continuity which we can foresee in the authoritative statements of both Presidents, it seems to us that it will be more useful and encouraging for the representatives of Member States meeting here- particularly if we bear in mind that the map of democracy in Latin America has been shrinking alarmingly of late- to give a brief recapitulation of the outstanding events of that six year period and choose those that are most relevant to this forum.
11.	As has been rightly said, since the United Nations is but the sum of the States Members and its attributes ultimately depend on the co-operation that they are prepared to give the Organization, it might not be superfluous if we, from time to time, review what bur countries have done or are doing to comply with that fundamental duty.
12.	I should like to start by making it clear that the Government of Mexico considers that the purposes of our domestic and foreign policy cannot be separated, but are a part of the same strategy. Hence, the universal concern about the effects of economic colonialism is answered on the domestic front by a striving for social renewal. As the Head of the Mexican State said in his last report to the Congress on 1 September 1976:
"Social democracy, which is the essence of the Mexican doctrine of development, has been the permanent objective of the nation, since its origin. It combines the need to broaden the system of freedoms with that of guaranteeing them by acting in solidarity. To reaffirm decisively is to show generations to come the course of our history. The mere accumulation of wealth is not development. A society advances when its people advance. To govern is not only to manage goods and supply services: it is to encourage the energies of the community and seek the means that will allow the community to progress morally, culturally and socially. To govern is to co-ordinate the historical tasks of a nation."
13.	The results of six years of government on this understanding have been innumerable economic, social and cultural achievements, and here I shall mention a few by way of illustration.
14.	We lowered the minimum age for deputies from 25 to 31 years, and for senators from 35 to 30. We lowered the membership requirement for the establishment of new political parties from 75,000 to 65,000 members. Those already registered were given the right to speak and vote in all electoral organizations as well as the right to free postage and telegraph and free access to radio and television.
15.	Mexico began 1975, International Women's Year, by eliminating, through constitutional and legislative reforms, all existing barriers to the complete integration of women into every activity of national life.
16.	Mexico made a gigantic effort to improve prospects for economic and social progress. Between 1970 and 1975 annual public investment rose from 30 billion pesos to more than 100 billion pesos.
17.	The State company known as National Financing re-assumed its role as the chief industrial promotion and development bank. The total financing authorized in the six-year period amounted to almost 128 billion pesos, which is equivalent to more than half the total which had been authorized since the company was established 42 years ago.
18.	In the industrial sector we doubled our oil production, which this year will amount to a million barrels a day. We also doubled our installed capacity for generating electric power, which has now reached 12 million kilowatts. In the steel Industry we doubled the 1970 production, which reached 10 million tons of steel.
19.	In the agricultural sector we added more than a million hectares of irrigated land. We enacted a federal law on agrarian reform, established a secretariat for agrarian reform, and distributed to farmers 16,239,428 hectares. Public expenditure on farm land rose from 6 billion pesos in 1970 to a little more than 60 billion pesos, which is to say a tenfold increase. Credits for agriculture in the six-year period amounted to almost 90 billion pesos, which is more than double what had been granted in the previous 35 years.
20.	Investments to expand the transportation and communication systems were triple those of the previous six-year period. They rose from 28.3 billion to 90 billion pesos, so that the network of roads of all grades increased from 70,000 kilometers in 1970 to 200,000. Furthermore, most parts of our national territory have been linked by means of modern telecommunication services as a result of additional investment of 23 billion pesos.
21.	Social security institutions now cover 25,020,000 persons as compared with 11,119,000, which is an increase of more than 100 per cent.
22.	The budget for education, which in 1970 was 8 billion pesos, in 1976 rose to 40 billion pesos, which is five times higher. The national educational system now reaches 27 per cent of the total population. Five hundred and forty-two million school books were distributed free by the Government, which means approximately nine books per inhabitant, an increase of almost 200 million books over the total distributed in the 10 previous years.
23.	We have set up several organizations to meet the demand for adequate housing for a constantly growing population. Thanks to the action taken by those bodies, the principal among them being the Institute of the National Fund for Workers' Housing [INFONAVITJ and the National Institute for the Development of Rural Communities and Housing for the People, it was possible to build approximately 300,000 houses or other dwellings, that is to say more than double the number that had been built in the previous 20 years.
24.	We must not forget that this enormous task of renewal was carried out at a time when the economic and monetary decisions being made in the centers of power as well as an acute inflationary process generated essentially by the economies of the highly industrialized countries were being detrimental to the normal rate of growth and were making it infinitely more difficult.
25.	It is therefore not surprising that, in order to maintain continuity in restructuring the national economy in the vital sectors of our basic infrastructure, agriculture and industry, the Government, on 31 August last, was compelled to decide on a regulated floating rate of exchange for the Mexican peso, nevertheless maintaining without any limitation the traditional free convertibility of our currency to any other as well as the free transfer of money and capital.
26.	The strategy for internal development which I have just outlined had to be tied to foreign policy which, at the same time as it adjusted to the traditional principles which served as its basis of support and which in essence are analogous to those which in 1945 were deemed most appropriate for the San Francisco Charter, opened new horizons for the progress of Mexico a foreign policy at the service of our internal democracy as well as that of democracy among nations.
27.	To achieve this, we added to the permanent vitality of the principles that emanate from our history-the sovereign equality of States, non-intervention and the self- determination of peoples-other innovative elements such as the broadening and diversification of our international relations, creative and responsible association in solidarity with the struggle of the developing countries that are generally grouped under the title of the "third world" and the campaign to establish and consolidate a new inter-national economic order based on sovereign equality, justice, equity and interdependence.
28.	As regards the first of these elements, I could quote from numerous statements made by the President of Mexico from the very moment when he took office on 1 December 1970. Among them, I shall limit myself to recalling the statement he made in his third government report on 1 September 1973, when he affirmed that:
"In an era characterized by dialog, Mexico emphasizes its universal outlook. We are an active part of the community of nations and our life is conditioned in many aspects by external events ... We have no prejudices nor fear of their influences. We accept ideological pluralism as an obvious feature of this historical stage. On the basis of a broader perspective, we reaffirm confidence in ourselves and in the course we have selected."
29.	This position as defined was unchallenging confirmed in practice: in six years we practically doubled the number of peoples with whom we had friendly relations in the world. At the beginning of the six-year period Mexico had diplomatic relations with 67 nations, and at present we have them with 131.
30.	The President of Mexico has visited 36 countries-9 in Europe, 4 in Asia, 9 in Africa and the Middle East and 14 in the Americas. During the same period, M Mexico was host to more than 30 high dignitaries, Heads of State or Government and Ministers for Foreign Affairs.
31.	As a result of the President's travels abroad, more than 160 international conventions or agreements were signed, of which approximately one third are for technical and scientific co-operation or in connection with cultural matters and the remainder on economic and trade questions. In the same context we signed the co-operation agreements with the European Economic Community and with the Council for Mutual Economic Assistance, which opened to Mexico the markets and technology of 17 countries of Western and Eastern Europe.
32.	As regards Mexico's solidarity with the countries of the third world, this too has been explained by the Mexican head of State in a number of statements of which, as in the previous case, I shall take as an illustration only one, which appears to me as most significant, that he made on 21 February 1974 upon inaugurating at the Mexican Foreign Office a conference on continental co-operation, when he said, inter alia, that: "Latin America is part of the third world. Its struggles are similar and parallel to those which other nations are carrying out against colonialism, the new attempts at subjugation, the injustice present in international transactions and the concentration of political power, wealth and the means of multiplying it...
"In seeking factors to promote its moderation, Latin America should not restrict itself to the inertia of its continental relations, which are often an extension of old forms of servitude and which decrease the number of multiple options offered by an open exchange with the world.
"Let us eliminate certain geopolitical determinisms which are anachronistic hi the complexity of con-temporary economics. On the continent, let us consolidate links based on autonomy, equality and justice. Let us establish the basis for sincere co-operation and, within our own hemispheric home, let us practice militant solidarity with the peoples of the third world."
33.	Mexico has always held the belief that theoretical pronouncements must go hand in hand with specific deeds; thus, our affinity for ideological pluralism and our recognition of the need for action in solidarity with the members of the third world has been constantly demonstrated in the most diverse international forums. As an illustration of this, I need only give a very brief account of our action on three questions of vital importance: the new law of the sea, disarmament and the new international economic order.
34.	At the four substantive sessions of the Third United Nations Conference on the Law of the Sea-which, I would say in passing, were presided over, as is well known, with such exceptional skill by the President of this session of the General Assembly-that have been held since 1974, one in Caracas, one in Geneva and two in New York, the purpose of Mexico's participation has been to protect what we regard as the legitimate interests of the countries of the third world and to 'claim' for them the exercise of what seems to us to be their inalienable rights regarding the benefits to be derived from the natural resources of the sea and the sea-bed.
35.	Thus, from the outset our endeavors have been directed towards reaching just and equitable solutions to the two questions that undoubtedly are most vital today for our peoples: the question of the so-called "exclusive economic zone" and the question of the regime to govern the sea-bed and the ocean floor and the subsoil thereof beyond the limits of national jurisdiction because the questions relating to the breadth of the territorial sea and the continental shelf have practically been solved.
36.	With regard to the first question-the exclusive economic zone-the competent Commission of the Conference, the Third Committee, was able to formulate a single informal negotiating text representing the common denominator on certain essential aspects of the various points of view expressed by delegations. From that single negotiating text we can already see without any doubt at all that the exclusive economic zone will have a breadth which, combined with that of the territorial sea, will extend to an outer limit of 200 nautical miles and that within the zone itself the coastal State-with some limitations that will have to be defined in the negotiations not yet concluded-will exercise sovereign rights for the purposes of exploration and exploitation of the natural resources, both renewable and non-renewable, of the sea-bed, including the subsoil thereof, and over the superjacent waters.
37.	With regard to the second question to which I have just returned, on which, unfortunately, similar progress has not been made, our endeavors have been directed towards a full application of the basic principle adopted at the twenty-fifth anniversary session of the General Assembly, under which it was established that the area of the sea-bed and the ocean floor and the subsoil thereof, beyond the limits of national jurisdiction, as well as their resources, are the common heritage of mankind. That necessarily means that that area shall not be subject to appropriation by any means by States or persons, natural or juridical, and no State shall claim or exercise sovereignty or sovereign rights over any part thereof' [resolution 2749 (XXV)], and that the area dial! Be reserved exclusively for peaceful purposes.
38.	I turn now to the subject of disarmament. By way of introduction I would recall that the General Assembly has been pointing out for more than IS years now that the nuclear arms race constitutes the most serious danger for world peace and the survival of mankind. It seems fitting to add that it not only involves a threat of mass destruction, but also entails an unjustifiable waste of resources and is a serious obstacle to the functioning of the new international economic order. Indeed, it must be borne in mind that the nuclear arsenals of the two States which are customarily called "super-Powers" have alone been conservatively estimated at the equivalent of 1 million bombs of the type which in 1945 caused 100,000 deaths. That means that those arsenals would be sufficient to annihilate 100 billion human beings -that is, 25 times the number of inhabitants of the earth. Furthermore, the military expenditures have been estimated at the stratospheric figure of $300 billion per year.
39.	In order to assess Mexico's contribution to this urgent task, I should point out that Mexico has participated in one way or another, to a greater or lesser degree, in the drafting of all but a few of the hundred or so resolutions on disarmament items which the Assembly has adopted in the six-year period to which I have referred. That applies, for example, to the subjects of the comprehensive program for disarmament, the reports by the Secretary-General on various disarmament items, the World Disarmament Conference, and several items relating to nuclear disarmament, such as the Strategic Arms Limitation Talks [SALT] between the United States and the Soviet Union, the cessation of all nuclear weapon tests, the military de-nuclearization of Latin America and the establishment of nuclear-weapon-free zones. The same can be said of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held in May 1975, and of the 1976 session of the Conference of the Committee on Disarmament in connection with the question of a convention on the prohibition of action to influence the environment for military purposes.
40.	I shall make some brief comments on only five of those items, since it would be impossible to dwell on all of them without speaking at undue length.
41.	With regard to the cessation of nuclear weapons tests, it seems appropriate to recall that it was on Mexico's initiative that during the aforementioned six-year period the Assembly has adopted three resolutions in which it not only has reaffirmed that the continuation of nuclear weapon tests intensifies the arms race and thus will increase the danger of nuclear war, but also and even more important -using terminology it has rarely used-has vigorously "condemned" all nuclear weapon tests, in whatever environment they are carried out, and has reaffirmed its conviction that, whatever differences may exist on the question of international control, there is no valid reason whatsoever for delaying an agreement on the total prohibition of all nuclear weapon tests, in conformity with the provision included more than 10 years ago in the preamble to the Treaty prohibiting nuclear weapon tests in the atmosphere, in outer space and under water. 
42.	Furthermore, at the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held in May 1975, Mexico submitted a draft additional protocol co-sponsored by many third-world countries and intended to achieve the final cessation of all nuclear- weapons tests as provided for in the tenth preamble paragraph of the Treaty on the Non-Proliferation of Nuclear Weapons itself [resolution 2373 (XXII), annex], and to that end it outlined a simple, practical procedure of automatic application. That draft protocol, later distributed as a document of the Conference of the Committee on Disarmament, is also available to the General Assembly as a document of the First Committee. 
43.	As regards the bilateral negotiations between the United States and the Soviet Union on the limitation of strategic arms, in which the two supper-Powers have been engaged since 1969, Mexico's action had a special influence because the General Assembly adopted four resolutions having essentially a similar content whereby the General Assembly deplored the absence of positive results in those talks and expressed
"... its concern for the very high ceilings of nuclear arms set for themselves by both States, for the total absence of qualitative limitations of such arms, for the protracted time-table contemplated for the negotiation of further limitations and possible reductions of the nuclear arsenals and for the situation thus created".
And time and time again the General Assembly has urged those States to broaden the scope and accelerate their talks on the limitation of nuclear strategic weapons, stressing
.. the necessity and urgency of reaching agreement on important qualitative limitations and substantial reductions of their strategic nuclear-weapon systems as a positive step towards nuclear disarmament".
44.	As regards nuclear-weapon-free zones, it is appropriate to point out that Mexico is the headquarters for the Agency for the Prohibition of Nuclear Weapons in Latin America, a permanent organization for the only one of such densely populated zones in the world. Mexico succeeded in this at the thirtieth session, with the adoption of General Assembly resolution 3472 B (XXX), which contains two internationally authorized definitions of what is to be understood by "nuclear-weapon-free zones" and also mentions the principal obligations of nuclear-weapon States towards the nuclear-weapon-free zones and the States included therein and defines the objective, which is to strengthen the efforts recently undertaken and those already achieved in the establishment of nuclear-weapon- free zones.
45.	As regards the possibility of holding a world disarmament conference-and this initiative has from the outset had the firm support of my country-the Mexican delegation to the Fifth Conference of Heads of State and Government of Non-Aligned Countries  had an opportunity to make its modest contribution to the text of section XVII of the Political Declaration adopted by the Conference [see A/311197, annex I], which recommends convening a special session of the General Assembly as early as possible and not later than 1978, the agenda of which would include, inter alia, a review of disarmament questions and the question of convening a World Disarmament Conference.

46.	As a final, though no less important, example of a positive contribution by Mexico in the field of disarmament I shall mention the decision taken by my country regarding the draft convention on the prohibition of military or any other hostile use of environmental modification techniques, submitted by the Co-Chairmen of the Conference of the Committee on Disarmament-that is, by the United States and the Soviet Union [see A/31/27]. In this connection the Mexican delegation to the Geneva Committee submitted a working paper CCD/516 of 1 September 1976 [ibid.]-which explains why Mexico considers it to be "extremely alarming that there can be any thought of legitimizing in an international convention such monstrous actions as... the deliberate manipulation of natural processes to cause earthquakes, tsunamis, cyclones of various types and tornadic storms, or changes in the state of the ozone layer or ionosphere or in ocean currents".
47.	If we proceed to consider the co-operation of Mexico in disarmament and its contribution to the creation and consolidation of a new international economic order, there is no difficulty whatever in choosing from among the many available examples the Charter of Economic Rights and Duties of States adopted by the General Assembly at its twenty-ninth session [resolution 3281 (XXIX)].
48.	In this connection, what will always be essential to what I might call an "explanation of reasons" for that far-reaching document are the relevant paragraphs of the statement made before the third session of the United Nations Conference on Trade and Development [UNCTAD] by President Echeverna on 19 April 1972 when he submitted his historic initiative, couched in the following terms:
"We must strengthen the precarious legal foundations of the world economy. A just, orderly and stable world is not possible until there are created obligations and rights which will protect weak States. If we remove economic co-operation from the field of goodwill, let us crystallize it in the field of law. Let us transfer the consecrated principles of solidarity among men to the sphere of relations between countries ... The solidarity we demand is a condition for survival. If, in the adjustment processes now under way, the developing countries are once again forgotten, then the economic divisions between the world Powers themselves will be greater and the relative international stability we have attained will not last long.
"Any decision which contemplates only the immediate, even though it may appear correct, is historically wrong. What is really effective is that which transcends incidental interests and looks ahead to the future.
"Peace is not only harmed by weapons. We shall be preparing for the twenty-first century in so far as we realize that we have a common destiny. The under-developed countries are in the right, not merely in a moral sense. We are right from the point of view of history too, because our vision of the world embraces a real possibility of peace and prosperity.
"It is up to the present generation to fulfill its task, and there can be no postponement. We are on the threshold of a structural change in human society which can come about only if all nations work for it equally.
"If the experience of the past decade is repeated in the present decade, perhaps nothing can then prevent an irreparable deterioration- in the relations of the third world with the major industrial nations ...
"To build an economy for peace is, in our time, the primary duty of the international community. On the other hand, to refuse to co-operate for the reduction of disparities between peoples is to prevent the principles of the United Nations from acquiring real content."
49.	Even though the Charter of Economic Rights and Duties of States, together with the Declaration and Program of Action which were adopted at the sixth special session of the General Assembly [resolutions 3201 (S-VI) and 3202 (S-VI)], constitutes, so to speak, the corner stone of the new international economic order, it is far from being an end in itself. For the purposes it pursues to become reality, it is necessary that its general principles, norms and other provisions be faithfully applied in practice. That is Mexico's view, and at Manila, at Nairobi, at Colombo, at Geneva, and in our own capital, we have contributed, in so far as we were able, to what has been called the "instrumentation" of the Charter.
50.	In February 1976 the Third Ministerial Meeting of the Group of 77 adopted the Manila Declaration and Program of Action;* in May, the same countries meeting on the occasion of the fourth session of UNCTAD, agreed to strive to ensure a high degree of participation at the Conference to be held in Mexico and to hold a meeting of experts at Geneva to carry out the preparatory work. In August of this year in Colombo, the Fifth Conference of Heads of State or Government of Non-Aligned Countries adopted several decisions [see A/311197] which implied their unequivocal support for the. Manila program. Subsequently, in the early part of September, in Addis Ababa there was a meeting of African ministers on economic co-operation for the' same purpose; and finally, from 13 to 21 September, the Conference on Economic Co-operation among Developing Countries was held in the capital of my country.
51.	As a result of the last-mentioned Conference there emerged a series of decisions which, no doubt, will have a paramount influence in developing and strengthening the so-called "horizontal co-operation" sought by the Charter of Economic Rights and Duties of States as a means by which negotiations between developing and developed countries can be held on a footing of genuine equality. The objectives of those decisions include, among other things, the establishment of a global system of trade preferences among developing countries; the creation of a reserve fund for the regulation of basic commodities ; the convening of a conference of plenipotentiaries for the approval of the statutes of the Council of Associations of Producers of Raw Materials; the establishment of multinational transport companies; the creation of a united front for the promotion of the urgent restructuring of the international monetary system; and the establishment of a data and information bank designed to stimulate technical co-operation among third-world countries.
52.	The Conference, furthermore, agreed upon the need for adequate global machinery to ensure the prompt and effective implementation of measures for co-operation among developing countries, it having been agreed to entrust to ministerial meetings of the Group of 77 the task of reviewing and evaluating the implementation of the steps contemplated in the Measures for Economic Co-operation among Developing Countries,  as well as the co-ordination and harmonization of the position of the Group of 77 in all international forums of concern to it.
53.	The era of horizontal co-operation begun in Manila has thus been consolidated in Mexico, and great strides have been taken towards the collective economic autonomy which, as is stated in the opening paragraph of the introduction to the report of the Conference, is "an imperative of history to which all developing countries have committed themselves", and which will become an effective instrument for the achievement of the new international economic order contemplated in the Charter of Economic Rights and Duties of States.
54.	There would be serious gaps in this background information if I failed to add a few words about the Centre for Economic and Social Studies of the Third World. Thanks to another fruitful initiative on the part of the President of my country, that Centre was opened in the San Jeronimo Lidice section of the Mexican capital on 14 September last. At the ceremony held on that occasion and attended by representatives of more than 50 third-world States, the Secretary-General of the United Nations, Mr. Kurt Waldheim, who had been with us little more than a year earlier, in June 1975, when we had laid the corner-stone of the institution, and who has offered the fullest co-operation of the United Nations, expressed the following ideas, which are an excellent definition of the principal objectives of the Centre:
"... I feel that this Centre could provide invaluable service. It could develop new knowledge through extensive exchange of experience related directly to third world conditions. Indigenous solutions to such problems as technology, social organization and institution-building can develop, not just as an extension of existing patterns in industrial countries, but as spontaneous creations of third-world thinking and experience."
55.	The uninterrupted work carried out by the Government of Mexico during the last six years has, as the President of the Republic himself said, been intended to serve both "our internal democracy and democracy among nations", and this cannot but redound to the benefit of this Organization.
56.	That is why, as I indicated at the outset, I thought that the summary recapitulation which I have just given would be an encouragement to anyone who is concerned with strengthening the purposes pursued by, and the principles inspiring, the United Nations. 
57.	Anything that is an encouragement and stimulus to us in discharging in good faith the obligations of the Charter and in suiting our conduct to those obligations, both in domestic and in foreign affairs, is, it seems to me, of particular value and relevance at a time when respect for human rights and fundamental freedoms is simply a matter of scorn for many and when attempted assassinations involving great distances are on the increase in Washington, Buenos Aires and Rome, to mention but a few which have directly affected Latin America attempts which aim at and, unfortunately, very often succeed in, eliminating excellent statesmen whose only crime has been to reject Fascist authoritarianism and to believe still in government of the people, by the people and for the people. No doubt this was what the 1,600 political exiles, who requested and were granted asylum in Mexico, felt.
58.	In closing, I feel it appropriate to choose two from among the statements made most recently by the present President and the President-elect of Mexico which provide a solid foundation for faith in the continuity of a policy such as that whose internal and external benefits I have briefly reviewed in my present statement.
59.	On 1 September last, before my country's Congress, President Echeverna analyzed the results of the voting of 4 July, in which, out of 17,695,043 Mexican citizens who went to vote on that day, 16,703,801 voted freely in favor of the candidate of the Institutional Revolutionary Party, and stated:
"Our country has gone beyond the era of improvisation and 'bossism'. It has refined its democratic institutions and through them forged national unity. It has reached a level of development where only men formed by study and by genuine militancy, thoughtful in decision-making and valiant in action, can aspire to guide it. That is why, with full hope and with full trust as a Mexican, I shall hand over, the supreme office of the Republic to Jose Lopez Portillo."
60.	For his part, the President-elect, on being officially informed of the results of the elections, on 9 September, made the following solemn declaration before the members of the Chamber of Deputies:
"It falls to me to succeed the visionary, valiant and creative presidency of Luis Echeverna. I shall take over at a time which is particularly significant in the modern history of a world of which our country forms a part... I receive this notification in the full awareness of the responsibility involved in my assumption, in due course and by the sovereign will personified in you, of the Federal Executive Power, which, in the history of our country, means preserving and constantly renewing our institutions as time goes on without losing the fundamental direction given our country by our forefathers by their words, the blood they shed, their decisions and their will the responsibility of keeping to our course in the pursuit of liberty and of justice, under a democratic regime, the strength and the vitality of whose institutions are a constant, where law rules and where reality conforms to the law".
